J-S27017-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RICHARD E. TOKARCIK, JR.                   :
                                               :
                       Appellant               :   No. 25 WDA 2021

             Appeal from the PCRA Order Entered October 20, 2020
     In the Court of Common Pleas of Jefferson County Criminal Division at
                       No(s): CP-33-CR-0000132-2017


BEFORE:      OLSON, J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY NICHOLS, J.:                          FILED: March 11, 2022

        Appellant Richard E. Tokarcik, Jr. appeals pro se from the order denying

his timely first Post Conviction Relief Act1 (PCRA) petition. This case returns

to us after we remanded the matter to the PCRA court to prepare a

supplemental opinion. Appellant argues that his trial counsel was ineffective

because counsel failed to object to the admission of hearsay testimony at trial,

challenge the trial court’s order denying his motion to suppress, and challenge

the sufficiency of the evidence. We affirm.

        A previous panel of this Court summarized the facts and procedural

history of this case as follows:

        Officer [Andrew] Turnbull learned on January 6, 2017 that an
        individual going by the name “Adam” had been sending sexually
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   42 Pa.C.S. §§ 9541-9546.
J-S27017-21


     explicit texts to three underage girls. He believed the texter to be
     an older man based on references he made to his penis and his
     claim to be of the same generation as a “62-year-old
     grandmother.”

     After attempting unsuccessfully to call the suspect, Turnbull began
     texting him as the 16-year-old “Jamie” and her [15]-year-old
     sister, “Sam.” Two days later, after exchanging sexually explicit
     texts, among which the suspect described his genitalia, the
     “three” decided to arrange a meeting. The suspect initially
     suggested a rendezvous at “Diamond J” truck stop, which
     confirmed to Turnbull that the man [with whom] he was
     communicating was older since the truck stop had not been known
     by that name in the officer’s lifetime, but the “three” ultimately
     agreed to meet at a location on the southeast side of Brookville.
     The suspect texted “Jamie” just after midnight on January 8[,
     2017] to say he was en route.

     Once the suspect and his would-be “victims” had agreed on a
     destination, Turnbull updated Officer [Justin] Miller, who parked
     his patrol car on a street the suspect would have to pass on his
     way to meet “Jamie” and “Sam.” Pursuant to the plan he had
     discussed with his colleague, Miller was planning to stop the
     suspect. He knew he was looking for an older model vehicle,
     which Turnbull had surmised from the suspect’s references to the
     fact that it rattled and “did not even have a CD player.”

     Although the suspect expressed some reservations about the
     meet-up, he ultimately arrived in the borough and spoke with
     “Jamie” to advise her that he was at the carwash near Hilltop, a
     convenience market and gas station situated adjacent to the car
     wash. Though he had attempted to channel his best high-pitched
     female voice, Officer Turnbull was concerned that he had spoiled
     the ruse and immediately alerted Officer Miller.

     Looking toward state route 322, Miller saw an older pick-up truck
     turning left onto Evans Street. He knew that the only places from
     which it could be coming were the car wash parking lot and a
     nearby dirt road. He also knew that the suspect had told Turnbull
     moments earlier that he was at the carwash and that the truck’s
     direction of travel was consistent with where the unlawful
     encounter was scheduled to take place. Aware that traffic in
     Brookville tended to be sparse at 1:18 a.m., therefore, the officer
     believed he was looking at the perpetrator’s truck. He thus turned
     around at the carwash and, engaging his siren and emergency


                                    -2-
J-S27017-21


     lights, stopped the vehicle on Ridge Avenue, a residential street
     lined with homes and illuminated by a street light.

     Employing his employer’s designated procedures for high-risk and
     felony stops, Miller exited the patrol vehicle, drew his gun, and,
     ordered the suspect, whom he later learned was [Appellant], to
     get out of the truck and lie face-down on the ground. His back to
     the officer the entire time, [Appellant] complied. He thus did not
     see that Miller had a gun. He testified, however, that he assumed
     as much from things he had seen on television.

     Turnbull arrived a few minutes later and was quickly able to
     ascertain that [Appellant] was in fact an older man driving an older
     vehicle. He thus detained him for further investigation, which
     included checking him for weapons and placing him in handcuffs.
     Within moments of his arrival, Turnbull was helping [Appellant] to
     his feet and escorting him to the back of his own truck, where he
     took a seat on the bumper.

     [After reading Appellant his Miranda[fn2] rights, Officer Turnbull
     asked Appellant] whether he knew what was going on[.]
     [Appellant] said he knew “they” had the messages, at which point
     Turnbull retrieved his cell phone and dialed the phone numbers
     from which “Jamie” and “Sam” had received the subject texts and
     recent phone call. Both phones rang from inside [Appellant]’s
     truck[.] . . . He completed that transaction by putting [Appellant]
     in the back of Miller’s patrol cruiser . . . . A tow truck was then
     called to remove [Appellant]’s vehicle from the scene.
        [fn2]   Miranda v. Arizona, 384 U.S. 436 (1966).

     [Appellant] related a somewhat different scenario. He agreed that
     Officer Turnbull asked whether he knew what was going on and
     conceded that his answer may have been consistent with the
     officer’s testimony. He testified, however, that he was never
     advised that he was under arrest; that neither officer spoke to him
     while he lay on the ground, during the few minutes he sat on his
     truck’s bumper, or as he was placed into the police cruiser; and
     that [Officer Turnbull’s] first words to him were, “You have the
     right to remain silent,” which he indicated were given only after
     he had been in the back seat for a few minutes, restrained not
     only by handcuffs, but also by the officer standing directly outside
     his closed door. He thus believed he was under arrest, he said,
     from the moment Officer Miller ordered him to exit his vehicle.



                                     -3-
J-S27017-21


       Following his arrest, Appellant was charged with numerous sex
       crimes. On September 22, 2017, Appellant filed a pre-trial motion
       to suppress evidence from his vehicle stop and subsequent
       detention. Appellant averred that Officers Miller and Turnbull
       placed him under arrest immediately upon stopping his vehicle
       and did not have probable cause to do so. On September 28,
       2017, following a hearing, the trial court denied the motion.

       On October 18, 2017, Appellant filed a motion to reconsider the
       denial of his suppression motion. In his motion, Appellant
       contested the veracity of Officer Turnbull’s testimony that when
       he called the suspect’s phone numbers during the stop, the
       phones in Appellant’s vehicle rang. Appellant argued that the call
       logs for the cell phones recovered from his vehicle did not contain
       calls from Officer Turnbull at the time immediately preceding his
       arrest.    Consequently, he asserted that the officers lacked
       probable cause to arrest him. The same day, the trial court denied
       Appellant’s motion for reconsideration.

       On October 19, 201[7], a jury found Appellant guilty of [criminal
       attempt – statutory sexual assault, unlawful contact with a minor
       (relating to sexual abuse of children), criminal solicitation – child
       pornography, criminal attempt – corruption of minors, corruption
       of minors, and criminal use of a communication facility. 2]. On
       February 7, 2018, the trial court sentenced Appellant to an
       aggregate term of 10 to 20 years of incarceration. Appellant filed
       a timely post-sentence motion, which the trial court denied on
       March 28, 2018.

Commonwealth v. Tokarcik, 741 WDA 2018, 2019 WL 5595843 at *1-2

(Pa. Super. filed Oct. 30, 2019) (unpublished mem.) (some citations omitted

and formatting altered), appeal denied, 233 A.3d 678 (Pa. 2020).

       On direct appeal, Appellant argued that the suppression court erred by

denying his motion to suppress. Id., 2019 WL 5595843 at *3. This Court

affirmed Appellant’s judgment of sentence on October 30, 2019, and our

____________________________________________


2 18 Pa.C.S. §§ 901(a), 3122.1(b); 6318(a)(5); 902(a), 6312(d); 901(a),
6301(a)(1)(i); 6301(a)(1)(i); and 7512(a), respectively.

                                           -4-
J-S27017-21



Supreme Court denied Appellant’s petition for allowance of appeal on May 13,

2020. See id. at *6, appeal denied, 233 A.3d 678 (Pa. 2020).

       Appellant filed a timely pro se first PCRA petition raising multiple claims

of trial counsel’s ineffectiveness. Among those claims were that trial counsel

failed to object to the admission of text messages at trial, failed to challenge

the trial court’s denial of his suppression motion, and failed to challenge the

sufficiency of the evidence. Pro Se PCRA Pet., 6/4/20, at 2-3.

       The PCRA court appointed George Daghir, Esq. (PCRA counsel) to

represent Appellant.         On September 10, 2020, PCRA counsel filed a

Turner/Finley3 no-merit letter and a motion for leave to withdraw.

Subsequently, on September 18, 2020, the PCRA court issued its notice of

intent to dismiss Appellant’s PCRA petition without hearing pursuant to

Pa.R.Crim.P. 907 and granted PCRA counsel’s motion to withdraw. Appellant

filed a pro se response to the Rule 907 notice on October 12, 2018.            On

October 20, 2020, the PCRA court dismissed Appellant’s PCRA petition.

       Appellant filed a timely notice of appeal and a court-ordered Pa.R.A.P.

1925(b) statement. The PCRA court issued a Rule 1925(a) opinion adopting

PCRA counsel’s no-merit letter and concluding that Appellant’s claims of

procedural misconduct were waived. See PCRA Ct. Op., 2/23/21, at 1.



____________________________________________


3Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).



                                           -5-
J-S27017-21



        On November 2, 2021, this Court remanded this case for the PCRA court

to prepare a supplemental Rule 1925(a) opinion addressing the merits of

Appellant’s claims.4       On November 9, 2021, the PCRA court issued its

supplemental Rule 1925(a) opinion concluding that Appellant’s issues were

meritless. PCRA Ct. Op., 11/9/21, at 2-7. We permitted the parties to file

supplemental briefs.5

        Appellant raises four issues for our review:

        1. Was trial counsel ineffective for failing to object to the
           admission of the text messages as hearsay offered for the truth
           of the matter asserted, where the text messages were not
           properly authenticated, and the author could be ascertained as
           “Adam”, someone other than Appellant?

        2. Was trial counsel ineffective for failing to object to the court’s
           finding of facts that established reasonable suspicion for the
           traffic stop, and probable cause to arrest that was not
           supported by the record?

        3. Was trial counsel ineffective for failing to object that the finder
           of fact [erred] in finding sufficient evidence to prove all the
           requisite elements of each crime beyond a reasonable [doubt],
           where the evidence presented was that of text messages
           whose sender was not determined to be Appellant, and there
           was no other evidence that a crime had been committed?

        4. Did the court commit [an] abuse of discretion in dismissing
           Appellant’s PCRA [petition] where the record reveals counsel’s
           ineffectiveness?

Appellant’s Brief at 4 (formatting altered).

____________________________________________


4This Court also concluded that Appellant’s claims of prosecutorial misconduct
were waived. See Commonwealth v. Tokarcik, 25 WDA 2021, 2021 WL
5104284 at *2 n.4 (Pa. Super. filed Nov. 2, 2021) (unpublished mem.).

5   The Commonwealth did not file any briefs.

                                           -6-
J-S27017-21



      All of Appellant’s PCRA issues challenge trial counsel’s effectiveness. In

reviewing these issues, we are guided by the following principles:

      [O]ur standard of review from the denial of a PCRA petition is
      limited to examining whether the PCRA court’s determination is
      supported by the evidence of record and whether it is free of legal
      error.    The PCRA court’s credibility determinations, when
      supported by the record, are binding on this Court; however, we
      apply a de novo standard of review to the PCRA court’s legal
      conclusions.

Commonwealth v. Sandusky, 203 A.3d 1033, 1043 (Pa. Super. 2019)

(citations omitted and formatting altered).

      We presume that the defendant’s counsel was effective.                 See

Commonwealth v. Turetsky, 925 A.2d 876, 880 (Pa. Super. 2007). This

Court has explained that

      to establish a claim of ineffective assistance of counsel, a
      defendant must show, by a preponderance of the evidence,
      ineffective assistance of counsel which, in the circumstances of
      the particular case, so undermined the truth-determining process
      that no reliable adjudication of guilt or innocence could have taken
      place. The burden is on the defendant to prove all three of the
      following prongs: (1) the underlying claim is of arguable merit;
      (2) that counsel had no reasonable strategic basis for his or her
      action or inaction; and (3) but for the errors and omissions of
      counsel, there is a reasonable probability that the outcome of the
      proceedings would have been different.

                                  *    *      *

      Boilerplate allegations and bald assertions of no reasonable basis
      and/or ensuing prejudice cannot satisfy a petitioner’s burden to
      prove that counsel was ineffective. Moreover, a failure to satisfy
      any prong of the ineffectiveness test requires rejection of the
      claim of ineffectiveness.

Sandusky, 203 A.3d at 1043-44 (citations omitted and formatting altered).


                                      -7-
J-S27017-21



      This Court has explained that when presenting issues in an appellate

brief that

      it is an appellant’s duty to present arguments that are sufficiently
      developed for our review. The brief must support the claims with
      pertinent discussion, with references to the record and with
      citations to legal authorities. Pa.R.A.P. 2119(a), (b), (c). . . .

      This Court will not act as counsel and will not develop arguments
      on behalf of an appellant. Moreover, when defects in a brief
      impede our ability to conduct meaningful appellate review, we
      may dismiss the appeal entirely or find certain issues to be
      waived. Pa.R.A.P. 2101.

Commonwealth v. Kane, 10 A.3d 327, 331 (Pa. Super. 2010) (some

citations omitted).

      “Although this Court is willing to liberally construe materials filed by a

pro se litigant, pro se status confers no special benefit upon the appellant.”

Commonwealth v. Vurimindi, 200 A.3d 1031, 1037-38 (Pa. Super. 2018)

(citation omitted).

                IAC – Failure to Object to Text Messages

      In his first issue, Appellant argues that trial counsel was ineffective for

failing to object to admission of text messages at trial as hearsay and because

they had not been authenticated. Appellant’s Brief at 10-14; Appellant’s Supp.

Brief at 3-5. Appellant contends that if the text messages were not admitted,

there is a reasonable probability that the outcome of the trial would have been

different. Appellant’s Brief at 14; Appellant’s Supp. Brief at 5.

      Initially, we note that while Appellant discusses the merits of the

underlying evidentiary issue, he has failed to develop any meaningful


                                      -8-
J-S27017-21



argument regarding trial counsel’s ineffectiveness other than a bald assertion

of prejudice. See Pa.R.A.P. 2119(a); see also Sandusky, 203 A.3d at 1043-

44. Therefore, we must conclude that this claim is waived. See Kane, 10

A.3d at 331 (stating that “[t]his Court will not act as counsel and will not

develop arguments on behalf of an appellant”).

      In any event, the PCRA found that Appellant’s claim had no arguable

merit. Specifically, the court explained:

      [Trial counsel] had no basis upon which to lodge an objection. It
      had already been established prior to trial that “Adam” was the
      fictitious name [Appellant] was using to communicate with his
      victims. That being the case, the text messages he sent to “Sam”
      and “Jaime” were properly admitted as statements of a party
      opponent that the Rules of Evidence expressly recognized as
      exceptions to the hearsay rule.        Pa.R.Evid. 803(25).     The
      messages were fully authenticated, moreover, in that Officer
      Turnbull identified they phone number from which the originated,
      confirmed that it was registered to [Appellant], and confirmed that
      the cell phone to which that number was attached was in
      [Appellant’s] possession at the time of his arrest.

PCRA Ct. Op., 11/9/21, at 2-3 (some citations omitted).

      We agree with the PCRA court. Therefore, even if Appellant had not

waived this claim, we would conclude that he is not entitled to relief.

                             IAC – Suppression

      Appellant next argues that trial counsel was ineffective for failing to

object to the suppression court’s findings of fact, which he claims were

unsupported by the record. Appellant’s Brief at 14-18. Appellant asserts that

the officers’ testimony was insufficient to establish reasonable suspicion or

probable cause to stop Appellant. Id. at 17.

                                     -9-
J-S27017-21



       Although Appellant argues the underlying suppression issue, he has

failed to develop his ineffectiveness claim with any discussion of the required

elements to prove his claim.         Accordingly, we conclude that Appellant has

waived this issue. See Pa.R.A.P. 2119(a); Kane, 10 A.3d at 331.

       The PCRA court did not specifically address the arguable merit prong of

this claim,6 but the court reiterated that it credited the officers’ testimony at

the suppression hearing and found that police had probable cause for the

arrest. See PCRA Ct. Op., 11/9/21, at 2. The PCRA court also noted that

Appellant had challenged the trial court’s denial of his motion to suppress on

direct appeal. See id. at 6-7. Therefore, even if Appellant had not waived

his ineffectiveness claim, he would not be entitled to relief, because appellate

counsel challenged the suppression court’s ruling on direct appeal, and this

Court affirmed Appellant’s judgment of sentence. Accordingly, the underlying

issue was litigated on direct appeal. See e.g., Commonwealth v. Gwynn,

943 A.2d 940, 946 (Pa. 2008) (concluding that the petitioner’s “claim that

appellate    counsel    was    ineffective     for   failing   to   raise   trial   counsel’s

ineffectiveness on direct appeal is meritless since it was, in fact, raised”).

                        IAC – Sufficiency of the Evidence

       The third issue Appellant raises on appeal is that trial counsel was

ineffective for failing to challenge the sufficiency of the evidence identifying
____________________________________________


6 The PCRA court addressed other claims of trial counsel’s ineffectiveness
regarding the suppression hearing including the failure to obtain cell phone
records and photographs of the road on which Appellant was stopped to
contradict the testimony of the officers. See PCRA Ct. Op., 11/9/21, at 2.

                                          - 10 -
J-S27017-21



him as the perpetrator. See Appellant’s Brief at 4 (statement of questions

involved). However, Appellant abandoned that issue by not arguing it in his

brief. See Commonwealth v. Felder, 247 A.3d 14, 20 (Pa. Super. 2021)

(stating that “an issue identified on appeal but not developed in the appellant’s

brief is abandoned and, therefore, waived” (citation omitted and formatting

altered)).

                          Additional PCRA Claims

      In his final issue, Appellant claims that the PCRA court erred in denying

his petition because the record indicates that trial counsel was ineffective.

Appellant’s Brief at 4. Specifically, Appellant claims:

      Appellant has discovered multiple errors by counsel that caused
      prejudice to Appellant. Failure to object; when the prosecution
      asked leading questions to their own witness. Many were not
      questions at all, but, statements w[h]ere the stenogra[ph]er
      simply entered a question mark[.] The court did not charge the
      jury for the prosecution’s failure to supply the audio/video
      recording from the patrol car[.]      All of the elements for
      entrapment were met. These errors were more than mere
      harmless error.

Id. at 18 (some formatting altered).

      Appellant has failed to develop any meaningful argument regarding

these various claims of trial counsel ineffectiveness in his brief. See Pa.R.A.P.

2119(a). Likewise, Appellant does not provide any citations to the record or

otherwise specify where these alleged errors occurred.           See Pa.R.A.P.

2119(c). Therefore, we conclude that these claims are waived. See Kane,

10 A.3d at 331. For these reasons, we affirm the PCRA court’s order.


                                     - 11 -
J-S27017-21



     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/11/2022




                          - 12 -